      USDCSDNY
      DOCUMENt                                  EPSTEIN SACKS PLLC
      ELECTROlf H' ,\ LLY FILED                        ATTORNEYS AT LAW
                                               100 LAFAYETTE STREET• SUITE 502
      DOC #:~ ·~ rAfT    Vf ' '
                        1
                    -        .
                                                       NEW YORK, N .Y. 10013
      DATE·EILED : 7 [2 ll-l) !)LO
                                 I                         (2 12) 684-1230
              ~   -    ..
                                                         F'AX (212) 571-5507
'··   ·----                 - - ·---- --
                            --   ~




                                                               February I 9, 2020                                 1_}'
                  Hon. Alvin K. Hellerstein
                  United States District Judge
                  Southern District of New York
                                                                                        l'll_io\Ii , /'19
                  500 Pearl Street
                  New York, NY 10007
                  ViaECF
                                                               Re: United State~Ed w ~ e z          4/ 'l;\
                                                               19 Cr. 708 (AKH)

                  Dear Judge Hellerstein:

                        We represent the above named defendant pursuant to the Criminal Justice Act. He has
                  pleaded guilty to a Hobbs Act robbery and is scheduled to be sentenced by the Court on March 6,
                  2020 at 11 am.

                         The purpose of this letter is to request a two-month adjournment of sentencing in this
                  case. The Government, per AUSA Michael Hennan, consents.

                          The reason for this request is that we need additional time to prepare our sentencing
                  submission. We have received a voluminous response to our Court-ordered subpoenas for his
                  records, including Family Court and Special Education records, and we are still waiting for
                  additional materials which we anticipate will demonstrate sentencing factors to the Court. In
                  addition, we are waiting for a State matter to be resolved in the Bronx, which may have bearing
                  on his custody and the place where his sentence might be served. We have been told by his
                  Bronx Defender attorney that the adjournment we are requesting from this Court would facilitate
                  that determination.

                         Please contact us if there are any questions or concerns.

                                                               Very truly yours,


                                                                ~
                                                               Bennett M. Epstein
                  cc. via email to Michel Herman, Esq.
